Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-16, 18-19, 21-22, 25-26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (WO2019050316A1).

Regarding Claim 1, Xiong discloses that “A method comprising: categorizing a number of synchronization signal (SS) blocks into M groups, each group having N SS blocks, wherein M and N are integers (Xiong, in at least Fig. 21 and [358], last 4 lines: A plurality of synchronization signal block groups capable of covering all possible downlink transmit beam directions constitute a synchronization signal block set); and assigning a power level for P transmitted group(s), wherein P is an integer and 1< =P<=M, wherein the SS blocks in each of the P transmitted groups are transmitted in a same assigned power level (Xiong, in at least [414]: each synchronization signal block in the same synchronization signal block group adopts the same transmit power configuration).”

Regarding Claim 2, Xiong further discloses that “The method of claim 1, wherein the power level assigned for each of the P transmitted groups is associated with a power value (Xiong, in at least [378]: a group of synchronization signal blocks with approximately the same transmit power can be configured in one synchronization signal block group, wherein each group is assigned a power value).”

Regarding Claim 3, Xiong further discloses that “The method of claim 2, further comprising: determining X bits associated with the assigned power levels, wherein X is an integer; and determining Z bits indicating each of the assigned power levels of the SS blocks, wherein Z is an integer (Xiong, in at least [364] and Table 5: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing).”

Regarding Claim 4, Xiong further discloses that “The method of claim 3, wherein Z=X*P (Xiong, in at least [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing, wherein MK is equivalent to X*P).”

Regarding Claim 5, Xiong further discloses that “The method of claim 1, wherein the power level assigned for each of the P transmitted groups is associated with an offset value relative to a reference power level (Xiong, in at least [368] and Table 5: Power configuration (dBm) each is a reference power level, and [371] and Table 6: … In addition, power fluctuation configuration information is configured in the RMSI or OSI to inform the power fluctuation parameters of the transmit power of each synchronization signal block with respect to the reference transmit power. Considering that the fluctuation of the transmit power of different synchronization signal blocks will not be too large in general, this portion is used to inform that the power fluctuation parameters with respect to the reference transmit power will not be too large. For example, 2  to 3 bits are used to inform the power fluctuation with respect to the reference transmit power, as shown in the following table, wherein fluctuation parameters are offset values).”

Regarding Claim 6, Xiong further discloses that “The method of claim 5, further comprising: determining X bits associated with the assigned power levels, wherein X is an integer; [[and]] determining Y bits associated with the offset value, wherein Y is an integer; and determining Z bits indicating each of the assigned power levels of the SS blocks, wherein Z is an integer (Xiong, in at least [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing, wherein MK is equivalent to X*P; and [368] and Table 5; and [371] and Table 6).”

Regarding Claim 7, Xiong further discloses that “The method of claim 6, wherein Z=X+P*Y (Xiong, in at least [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing, wherein MK is equivalent to X*P; and [368] and Table 5; and [371] and Table 6, wherein there are a plurality of groups represented by M (P); each group has offset power values (Table 6) represented by N bits (Y); and hence there are M*K bits to represent the total number of offset power values in M groups; and each has the same assigned reference power values represented by X bits. Therefore, the total number of different power values for all groups can be represented by X + M*N or X + P*Y).”  It is noted that this is a basic arithmetic operation that expresses number bits representing the total number of different power values in a plurality of groups in which each group has reference power values each having offset adjustments, which has no patentable weight. If there are 4 bits representing 16 power levels in Table 5 and 2 bits for offset (fluctuation) values in 

Regarding Claim 8, Xiong further discloses that “The method of claim 1, further comprising: determining the assigned power level of one of the P transmitted groups as a reference power level; and determining an offset value relative to the reference power level for each of the rest of the P transmitted groups (Xiong, in at least [368] and Table 5: Power configuration (dBm) each is a reference power level, and [371] and Table 6: … In addition, power fluctuation configuration information is configured in the RMSI or OSI to inform the power fluctuation parameters of the transmit power of each synchronization signal block with respect to the reference transmit power. Considering that the fluctuation of the transmit power of different synchronization signal blocks will not be too large in general, this portion is used to inform that the power fluctuation parameters with respect to the reference transmit power will not be too large. For example, 2  to 3 bits are used to inform the power fluctuation with respect to the reference transmit power, as shown in the following table:, wherein fluctuation parameters are offset values).”

Regarding Claim 9, Xiong further discloses that “The method of claim 8, further comprising: determining X bits associated with the assigned power levels, wherein X is an integer; [[and]] determining Y bits associated with the offset value, wherein Y is an integer; and determining Z bits indicating each of the assigned power levels of the SS blocks, wherein Z is an integer (Xiong, in at least [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing, wherein MK is equivalent to X*P; and [368] and Table 5; and [371] and Table 6, wherein there are a plurality of groups represented by M (P); each group has offset power values (Table 6) represented by N bits (Y); and hence there are M*K bits to represent the total number of offset power values in M groups; and each has the same assigned reference power values represented by X bits. Therefore, the total number of different power values for all groups can be represented by X + M*N or X + P*Y).”  It is noted that this is a basic arithmetic operation that expresses number bits representing the total number of different power values in a plurality of groups in which each group has reference power values each having offset adjustments, which has no patentable weight.

Regarding Claim 10, Xiong further discloses that “The method of claim 8, wherein Z = X + (P-1)*Y (Xiong, in at least [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system, the transmit powers of these M synchronization signal blocks are notified in the RMSI or OSI, and MK bits are used for configuring and informing, wherein MK is equivalent to X*P; and [368] and Table 5; and [371] and Table 6, wherein there are a plurality of groups represented by M (P); each group has offset power values (Table 6) represented by N bits (Y); and hence there are M*K bits to represent the total number of offset power values in M groups; and each has the same assigned reference power values represented by X bits. Therefore, the total number of different power values for all groups can be represented by X + M*N or X + P*Y).”  One of the synchronization block is being transmitted and used as the reference power level, the number of bits used to represent its power value does not need to be sent, i.e., X + (M-1)*N or X + (P-1)*Y. It is noted that this is a basic arithmetic operation that expresses number bits representing the total number of different power values in a plurality of groups in which each group has reference power values each having offset adjustments, which has no patentable weight. As described in Claim 7 above,  4 bits + P*2 bits (X+P*Y) are needed to configure the transmit powers of P SS blocks. However, a first SS block is already transmitted with a known transmit power and hence its offset value does not need to be transmitted along with the reference power (4 bits) plus all other P-1 blocks ( (P-1) * 2bits ). This is merely basic arithmetic data manipulation and has no technical feature and therefore has no patentable weight.

Regarding Claim 11, Xiong further discloses that “The method of claim 1, wherein: the P transmitted groups of the SS blocks comprises a first group and a second group; and  the assigned power level for transmitting the SS blocks in the first group is different from the assigned power level for transmitting the SS blocks in the second group (Xiong, in at least [378]: … synchronization signal blocks among groups can adopt different or approximately different transmit powers).”

Regarding Claim 12, Xiong further discloses that “The method of claim 1, wherein: the P transmitted groups of the SS blocks comprises a first group and a second group; and the assigned power level for transmitting the SS blocks in the first group is substantially the same as the assigned power level for transmitting the SS blocks in the second group (Xiong, in at least [378]: … Synchronization signal blocks on adjacent time-frequency resource blocks adopt approximately the same transmit power, that is, synchronization signal blocks are grouped, different synchronization signal blocks in a group adopt approximately the same transmit power, and synchronization signal blocks among groups can adopt different or approximately different transmit powers.”

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claims 3 and 4 combined above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claims 6 and 7 combined above.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claims 9 and 10 combined above.

Regarding Claim 25, Xiong discloses that “A method comprising: determining a reference power level for M transmitted SS blocks, wherein M is an integer (Xiong, in at least [378]: a group of synchronization signal blocks with approximately the same transmit power can be configured in one synchronization signal block group, wherein each group is assigned a power value; and [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system); and assigning an offset value relative to the reference power level for each of the M transmitted SS blocks (Xiong, in at least [368] and Table 5: Power configuration (dBm) each is a reference power level, and [371] and Table 6: … In addition, power fluctuation configuration information is configured in the RMSI or OSI to inform the power fluctuation parameters of the transmit power of each synchronization signal block with respect to the reference transmit power. Considering that the fluctuation of the transmit power of different synchronization signal blocks will not be too large in general, this portion is used to inform that the power fluctuation parameters with respect to the reference transmit power will not be too large. For example, 2  to 3 bits are used to inform the power fluctuation with respect to the reference transmit power, as shown in the following table:, wherein fluctuation parameters are offset values).”

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claims 6 and 7 combined above.

Regarding Claim 29, Xiong discloses that “A method comprising: determining a power level for a first SS block of M transmitted SS blocks as a reference power level, wherein M is an integer (Xiong, in at least [378]: a group of synchronization signal blocks with approximately the same transmit power can be configured in one synchronization signal block group, wherein each group is assigned a power value; and [364]: As a specific example, a bit number k for quantizing the transmit power is preset, that is, the transmit power of each synchronization signal block is represented by k bits. Assuming that M synchronization signal blocks are configured in the system); and assigning an offset value relative to the reference power level to each of the M transmitted SS blocks except the first SS block (Xiong, in at least [368] and Table 5: Power configuration (dBm) each is a reference power level, and [371] and Table 6: … In addition, power fluctuation configuration information is configured in the RMSI or OSI to inform the power fluctuation parameters of the transmit power of each synchronization signal block with respect to the reference transmit power. Considering that the fluctuation of the transmit power of different synchronization signal blocks will not be too large in general, this portion is used to inform that the power fluctuation parameters with respect to the reference transmit power will not be too large. For example, 2  to 3 bits are used to inform the power fluctuation with respect to the reference transmit power, as shown in the following table:, wherein fluctuation parameters are offset values; and [378]: … Synchronization signal blocks on adjacent time-frequency resource blocks adopt approximately the same transmit power, that is, synchronization signal blocks are grouped, different synchronization signal blocks in a group adopt approximately the same transmit power, and synchronization signal blocks among groups can adopt different or approximately different transmit powers, wherein assigning an offset power value to a first SS block is not needed since same transmit power value can be used for all SS blocks).”

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claims 9 and 10 combined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648